DRUMMOND, District Judge.
Where a bond is given by a person at a distance it should be accompanied by the certificate of an officer who has knowledge of the party. It is not sufficient to present the affidavit of the surety. If counsel will satisfy' me of the responsibility of the parties by any one the court can examine as to their pecuniary coni dition, then I would accept the bond. I have never been in the habit of accepting a bond upon the affidavit of the surety, unless there is no objection. If there is objection made, there must be independent evidence — evi-*268■denee of a reliable person who is acquainted with the pecuniary circumstances and condition of the parties.